F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            APR 3 2001
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 BILLY E. MARTIN,

                Plaintiff - Appellant,

           v.                                              No. 00-6218
                                                   (D. Ct. No. 99-CV-1755-R)
 CITY OF PURCELL, a Municipal                              (W.D. Okla.)
 Corporation,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, GIBSON , ^ and LUCERO , Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal.   See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       ^
        Honorable John R. Gibson, Senior Circuit Judge, U.S. Court of Appeals
for the Eighth Circuit, sitting by designation.
      Appellant Billy Martin appeals the grant of summary judgment to Appellee

City of Purcell on Mr. Martin’s age discrimination claim. We exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

                                           I.

      Mr. Martin was employed by the City of Purcell (“the City”) as a Director

of Operations. His job was to act as a middleman between the City Manager and

the various department heads of the City. In February, 1998, the City Council

hired a new City Manager, Bob Annis. Mr. Annis believed that city

administration was more efficient when he dealt directly with the city department

heads and thus did not see the need for a Director of Operations.

      On October 22, 1998, Mr. Annis formally reassigned Mr. Martin to the

position of Code Enforcement Officer. Mr. Martin's reassignment included a

reduction in pay. The Director of Operations was completely eliminated and

remains so. On the day Mr. Martin was informed of his reassignment, he left

work and never returned. He subsequently elected to retire, effective February

15, 1999.

      Mr. Martin claimed to be the victim of age discrimination. He sued the

City in federal district court alleging a violation of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621        et seq . The City moved for

summary judgment on the grounds that Mr. Martin had failed to establish a prima


                                         -2-
facie case under the ADEA. The district court granted summary judgment and

dismissed the case. This appeal followed.

                                            II.

       We review the grant of summary judgment de novo applying the same

standard applied by the district court below.      McNight v. Kimberly Clark Corp   .,

149 F.3d 1125, 1128 (10th Cir. 1998). Summary judgment is appropriate only

when an examination of the record shows that “there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).

                                            III.

       It is an undisputed fact that Mr. Martin’s position of Director of Operations

was eliminated. Thus, under the ADEA, a reduction-in-force analysis is

appropriate. In order to establish a prima facie case for age discrimination in a

reduction-in-force context, the plaintiff must show: “(1) the claimant is within the

protected age group; (2) he or she was doing satisfactory work; (3) the claimant

was discharged despite the adequacy of his or her work; and (4) there is some

evidence the employer intended to discriminate against the claimant in reaching

its [reduction-in-force] decision.”   Stone v. Autoliv ASP, Inc. , 210 F.3d 1132,

1137 (10th Cir. 2000). The district court, after reviewing the evidence submitted

by the parties, found that Mr. Martin had “wholly failed to produce evidence


                                            -3-
establishing the fourth essential element of a prima facie case of age

discrimination under any . . . formulation[] of a prima facie case or any evidence

from which it could be inferred that [Mr. Martin’s] age was a motivating factor in

any action taken against him by [the City].” We agree with the district court.

      The following facts in this case are undisputed. No one ever said anything

to Mr. Martin about his age during the course of these events. The decision to

eliminate the Director of Operations position was the result of Mr. Annis’s good

faith attempt to organize the administration of the City in the most efficient way

he knew how. The position of Director of Operations was never refilled. Further,

Mr. Martin has admitted: (1) that there is no evidence that any adverse action was

taken against him because of his age; (2) that he knows of no evidence suggesting

Mr. Annis’s actions were taken based upon Mr. Martin's age as opposed to based

upon the desire to operate city management more efficiently; (3) that no other

employee of the City received adverse employment action because of age; (4) that

there are no witnesses who will be able to testify Mr. Annis took the action he did

based on age discrimination; and (5) that he has no idea what Mr. Annis’s motives

were in reassigning Mr. Martin to the position of Code Enforcement Officer.

Moreover, Mr. Martin has come forward with no affirmative evidence from which

we may draw an inference of age discrimination against him.

      It is as clear to us as it was to the district court that Mr. Martin has not


                                          -4-
made his prima facie case. Summary judgment in favor of the City was proper.

Accordingly, we AFFIRM.

                                     ENTERED FOR THE COURT,



                                     Deanell Reece Tacha
                                     Circuit Judge




                                      -5-